SWEET V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO.  2-05-412-CR





BONNIE SWEET	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On September 19, 2005, appellant Bonnie Sweet entered an open plea of guilty to burglary of a habitation with a deadly weapon, and the trial court sentenced her to sixteen years’ confinement.  Sweet’s notice of appeal was due October 19, 2005.  
See
 
Tex. R. App. P.
 26.2(a)(1).  Sweet did not file her notice of appeal, however, until October 27, 2005.

On November 16, 2005, we notified Sweet of our concern that we lacked jurisdiction over the appeal due to its untimeliness and informed her that the appeal was subject to dismissal unless she filed a response advising us whether the mailbox rule applied in this case.  
See 
Tex. R. App. P.
 9.2(b).  Her court-appointed appellate attorney responded on November 23, 2005, acknowledging that Sweet’s notice of appeal was mailed October 26 and filed October 27, 2005, and stating that he was unaware of any other facts that would cause him to believe that she had filed the notice of appeal any earlier.

A notice of appeal that complies with the requirements of rule 26 of the Texas Rules of Appellate Procedure is essential to vest this court with jurisdiction.  
See
 
Tex. R. App. P.
 26.2(a)(1); 
Slaton v. State
, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); 
York v. State
, 69 S.W.3d 792, 793 n.5 (Tex. App.—Fort Worth 2002, no pet.).  The Texas Court of Criminal Appeals has expressly held that, without a timely filed notice of appeal or motion for extension of time, we cannot exercise jurisdiction over an appeal.  
See Olivo v. State
, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  Because Sweet’s notice of appeal was untimely filed, we dismiss this case for want of jurisdiction.  
See
 
Tex. R. App. P.
 43.2(f).





PER CURIAM



PANEL D:	MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:
  December 29, 2005

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.